863 F.2d 47
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James S. BURNETTE, Petitioner-Appellant,v.George KILLINGER, Superintendent, FPC Eglin;  United StatesParole Commission, Respondents-Appellees.
No. 88-5475.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1988.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges and RICHARD A. ENSLEN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se federal prisoner appeals the dismissal of an action in which he sought a writ of mandamus pursuant to 28 U.S.C. Sec. 1361, but which the district court construed as a petition for a writ of habeas corpus under 28 U.S.C. Sec. 2241.  Burnette sought a writ ordering the United States Parole Commission to reduce his minimum sentence of incarceration to no more than 16 months, alleging that the Commission had failed to comply with its own guidelines and had breached the plea agreement in Burnette's criminal case.  The district court, after construing the complaint as a petition for writ of habeas corpus, dismissed the case without prejudice, due to its lack of jurisdiction over the prisoner's custodian.


4
Upon consideration, we conclude that the district court did not err in construing this case as a habeas corpus action and subsequently dismissing it.  Mandamus is an extraordinary remedy, to be afforded only when the party seeking the writ has no other adequate means to obtain the relief he desires.   Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 34-35 (1980).  Claims challenging the duration of confinement are properly cognizable only under 28 U.S.C. Sec. 2241.   Preiser v. Rodriguez, 411 U.S. 475 (1973);  Wright v. United States Board of Parole, 557 F.2d 74, 77 (6th Cir.1977).  Dismissal was proper as the district court may entertain only those habeas corpus petitions brought by prisoners over whose custodians it has territorial jurisdiction.   Wright, 557 F.2d at 77.


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard A. Enslen, U.S. District Judge for the Western District of Michigan, sitting by designation